Citation Nr: 9916632	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  93-14 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for shortening of the 
right leg.  

2.  Entitlement to service connection for a right leg 
disability as secondary to the veteran's service connected 
intervertebral disc syndrome.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to June 
1980.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

A survey of the claims folder reveals that the veteran's 
claims have been remanded to the RO on three separate 
occasions.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in 
Stegall v. West, 11  Vet. App. 268 (1998) held that a remand 
by the Board confers on the veteran as a matter of law, the 
right to compliance with the remand orders.  It imposes upon 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  

In order to determine if the RO was in compliance with the 
orders in the remand the Board first reviewed the September 
1997 remand with the subsequent actions of the RO.  On page 
five of the introduction to the September 1997 remand the 
Board of Veterans' Appeals (Board) referred the issue of a 
separate evaluation for the veteran's low back disability and 
involvement of the right leg to the RO for adjudication.  In 
October 1998 the RO denied service connection for right lower 
extremity disability as secondary to the service-connected 
intervertebral disc syndrome.  The RO framed the issue as one 
of service connection rather than an increased rating.  A 
review of the December 1998 statement of the case indicates 
that the RO did consider the Court's holding in Esteban v. 
Brown, 6 Vet.App. 259 (1994) and 38 C.F.R. § 4.14 (1998).  
The RO found that the veteran's right leg symptoms 
constituted the same disability as his service connected 
intervertebral disc syndrome.  A separate evaluation was 
denied.  

The veteran filed a notice of disagreement and a substantive 
appeal with the October 1998 RO decision.  

The issues on appeal are listed on the title page of this 
decision.  They include the issue which was remanded, service 
connection for shortening of the right leg and the issue 
noted above which was adjudicated by the RO and appealed by 
the veteran while the veteran's claims were in remand status 
at the RO.  

In organizing this decision the Board has noted that the 
issues involve the same factual information and require an 
understanding of the definitions of the veteran's service 
connected residuals of back trauma in service.  In an effort 
to avoid needless repetition of the evidence and definitions 
that information has been reported in the initial portion of 
the reasons and bases section of this decision.  


FINDINGS OF FACT

1.  Real measurements of the veteran's legs based on skeletal 
X-rays demonstrate equal leg length on both sides.  

2.  The evidence does not include a current diagnosis of any 
disability of the right lower extremity other than the 
diagnosis of the veteran's currently service connected 
disability of residuals of a back injury in service.  


CONCLUSIONS OF LAW

1.  Shortening of the right lower extremity was not incurred 
in or aggravated during active military service, nor is it 
due to or aggravated by a service connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 
3.310 (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right leg disability 
including as secondary to the veteran's service connected 
intervertebral disc syndrome.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  An enrollment examination for the OCC 
program was performed in July 1966.  The veteran's spine and 
lower extremities were noted to be normal.  In December 1966 
the examination was reviewed and the veteran was approved for 
service.  

Service medical records from May 1968 reveal that the veteran 
sustained gunshot wounds to the face, abdomen and right 
chest.  X-rays revealed a metallic projectile located far 
posteriorly at the level of the spinal canal to the right.  

A February 1970 Report of Medical history noted that the 
veteran had broken his lower right tibia when he was 14.  

Heel lifts were ordered for the veteran in March 1970.  They 
were to be added to the right shoe.  A notation in the record 
said that according to the medical officer there was 
approximately a one inch shortening of right leg due to a 
fracture as a teenager.  

May 1973 service medical records contain complaints of a 
strained back.  In November 1976 a neurology consult was 
ordered to determine the origins of the veteran headaches.  
The veteran's gait and station were "OK."  Motor was within 
normal limits.  Strength was 6+.  Sensory evaluation revealed 
the veteran was intact to light touch, vibration and cold 
temperatures.  Reflexes were 3+ in the lower extremities.  

Radiating pain into the left hip was noted in March 1978 
service medical records.  There was no history of leg pain.  
Straight leg raising was positive bilaterally at 40 degrees.  
There were no nerve defects.  There was no muscle atrophy.  

April 1978 service medical records noted pain on the right, 
below the sacroiliac joint.  There were no neurological 
findings.  Straight leg raising was positive on the right.  
Service medical records from May 1978 included a history of 
back pain for two weeks.  Objective examination revealed that 
straight leg raising was painful at 40 degrees.  The right 
leg was one half inch shorter than the left.  There was no 
muscle atrophy.  

In May 1978 an orthopedic consult was ordered.  The veteran 
reported a two month history of low back pain.  Straight leg 
raising was positive at 80 degrees.  There were no reflex or 
motor changes in the lower extremities.  

Another orthopedic evaluation was performed in August 1978.  
The only positive finding was weak abdominal muscles.  There 
were no neurological deficits.  

In October 1978 an orthopedic consult report noted a history 
of chronic low back pain since March 1978.  The pain was 
moderate to severe at times with radiation down the right 
leg.  The veteran complained of right sided low back pain.  
He had intermittent tingling, parenthesis of the right foot 
and pain in the right lateral leg.  The impression was that 
the veteran had mild radiculopathy and a leg length 
discrepancy.  

An Officer Physical Examination Questionnaire dated in 
October 1979 included a history of back pain and muscle pain.  
The veteran also checked that he had numbness and tingling in 
his extremities.  

An orthopedic consult in February 1980 noted recurrent 
radicular symptoms of the right leg.  X-rays showed facet 
degenerative joint disease of L3-L4.  Straight leg raising 
was negative.  Motion was decreased minimally.  Deep tendon 
reflexes were two plus.  Motor and sensory examination were 
"OK."  The impression was facet arthritis.  

The veteran's service separation examination in February 1980 
noted that the spine and musculoskeletal system; and the 
lower extremities were normal.  

A VA examination was performed in November 1980.  The veteran 
reported back pain and pain down the right side of the right 
leg.  X-rays noted straightening of the lumbar lordotic 
curvature.  The stature of lumbar vertebral bodies was 
normally preserved, their interspaces and apophyseal joints 
were normally maintained.  The sacroiliac joints, hip joints 
and pelvis bones were intact.  The musculoskeletal 
examination was within normal limits.  Gait was normal.  
Motor and sensory examinations were performed and there was 
no loss.  

A VA examination report from September 1987 included 
complaints of increased back pain in the lower back on the 
left side.  About three months ago the veteran started having 
radiating pain down the left leg around the thigh with pins 
and needles in the left foot.  It was on the bottom, top and 
slightly up the leg.  Examination revealed that straight leg 
raising was positive on the left at 45 degrees and negative 
on the right at 45 degrees.  A neurological evaluation 
revealed weakness of the left leg.  The veteran walked with a 
limp.  He had sensory impairment to pin prick and touch at 
the left L-5 and S-1.  The diagnosis was radiculopathy of L-5 
and S-1 on the left due to spinal stenosis.  The veteran 
showed the examiner an EMG report which was performed in 
April which showed irritability of the four and five roots on 
the left.  A recent CAT scan had shown stenosis of the spinal 
canal.  The general VA examination report included a 
diagnosis of lumbosacral strain with radiculitis secondary to 
nerve root irritation of L3-4, L4-5, L5-S1, and bilateral 
facet arthropathy of L3-4, L4-5 and L5-S1.  

A letter from the veteran's private physician dated in 
September 1987 stated a CT scan showed a mild disc herniation 
at L4-5 with some signs of a possible free fragment.  It was 
recommended that the veteran be admitted for a myelogram and 
possible surgery.  

November 1987 private hospital records noted that a lumbar 
myelogram showed a left anterolateral defect at L4-5 causing 
nonfilling of the left L5 nerve root sleeve and compression 
of the right L5 and left S1 nerve root sleeve.  A left L4-5 
disc excision and left L4 laminectomy were performed.  

Private hospital records from August 1988 include a diagnosis 
of cauda equina syndrome secondary to a herniated disk at L4-
5.  Bilateral L5 and partial L4 laminectomies and a 
diskectomy of L4-5 was performed.  

In September 1988 the veteran's private physician noted that 
the veteran was doing well with continued improvement of a 
mild cauda equina syndrome one month status post L4-5 
laminectomy and diskectomy.  The physician expected continued 
slow improvement of the veteran's deficits.  The physician 
had made the veteran aware that it was likely that he would 
be left with some sensory loss on the right.  

A follow up visit with the private neurosurgeon in December 
1988 revealed that the veteran's neurologic examination was 
unchanged since he was last seen.  It was notable for mild 
gastrocs weakness, absent ankle jerk and sacral sensory loss.  
The neurosurgeon noted that the veteran's deficits were 
remnants of his cauda equina syndrome.  The veteran had asked 
about a heel lift for the right leg.  The physician stated 
that the use of a lift had not been found to be particularly 
effective in the past.  He recommended that the veteran give 
his present lift a trial, but otherwise not to pursue 
obtaining an additional lift.  

A VA examination was performed in April 1989.  The veteran 
complained of continued back pain and soreness.  The right 
leg was sore and weak.  The veteran had no feeling in the 
right buttock, back of the right leg and bottom of the right 
foot.  There was some swelling of the right foot.  The right 
leg seemed to be getting weaker.  The right calf did not work 
and was getting smaller.  The veteran indicated that the left 
leg was fine but he had intermittent back pain.  The right 
lower extremity was weak and had numbness with pain.  
Physical examination revealed a mild right limp.  Heel and 
toe walking was performed, though with some difficulty, 
especially on the right.  The veteran had difficulty getting 
on and off the examining table.  He had to turn to the side 
because of his back discomfort.  The spine revealed a dorsal 
kyphos with a mild exaggerated lumbar lordosis. A healed two 
and one half inch lumbar laminectomy incision was noted.  The 
Trendelenburg Test was negative.  Lumbar motion was 
restricted to 60 degrees of flexion, 15 degrees of extension 
with full motion on lateral bending and rotation.  Palpation 
revealed no tenderness or spasms.  Straight leg raising was 
intact to 90 degrees seated and 80 degrees supine position.  
Leg lengths were equal with hip motion to 100 degrees.  
Muscle strengthening by hand testing was unremarkable when in 
a seated position.  However, when he would try to heel and 
toes walk, there was weakness noted.  There was atrophy of 
the right calf by one half inch compared to the left side.  
Decreased sensation was noted involving the lateral aspect of 
the leg below the knee.  The medial aspect of the leg was 
unremarkable.  There was decreased sensation on the right 
side but not on the left side.  Patellar reflexes were two 
plus and symmetrical.  Right Achilles was absent.  The left 
Achilles was 2 +.  No clonus or Babinski's were noted.  The 
diagnosis was status post lumbar diskectomy times two with 
residual symptomatology in the low back, right lower 
extremity.  Symptoms involving the lower extremity included 
weakness, numbness and pain.  

The VA orthopedic surgeon made the following comments:  

This individual has an obvious 
impairment.  This impairment has not had 
time to reach its maximum medical benefit 
from the surgery at this point.  It will 
be at least another 6 months to a year to 
see the outcome of the surgery.  However, 
it is most probable he will be left with 
some impairment.  Hopefully, he will not 
have to have any more surgery.  This has 
affected both his musculo-skeletal 
system, neurological system...

He will have limitations in the amount of 
sitting, standing climbing and walking in 
light of this symptomatology.  
Restrictions in normal activity had 
caused him to gain some thirty pounds.  
His weight has also hindered his 
rehabilitation.  

An evaluation from a rehabilitation facility in August 1989 
noted that the veteran had pain in the bilateral lumbar 
paravertebrals.  The physical therapist stated that the 
veteran had received the maximum benefit from the lumbar 
program.  She recommended discontinuing the lumbar program 
and continuing with a strengthening program for the right 
leg.  Cybex test results revealed deficits of 50 percent or 
more in the plantar flexors.  She commented that the plantar 
flexor muscle group in the involved leg showed a profound 
deficit in strength and endurance.  

A VA examination cover sheet from September 1989 included the 
veteran's complaints of right leg weakness and atrophy.  The 
veteran had pain in the back, left leg and hip.  He continued 
to have back pain and numbness of the back of the right 
buttock, leg and bottom of the right foot and ankle 
especially the right heel and three toes of the right foot.  
His right knee and ankle were weak.  He had difficulty with 
walking and with prolonged sitting.  He had pain in the lower 
back with prolonged sitting.  He was now experiencing 
increased pain on the left side of the lower back and front 
left of the left leg.  

In November 1989 the veteran's private physician wrote that 
the residuals that the veteran exhibited were the result of 
the severe discogenic disease syndrome which he sustained in 
August 1988.  At that time, the veteran developed a severe 
cauda equina syndrome as a result of a ruptured disc of the 
L4-5 area.  Rapid progression of the degeneration of the 
ruptured disc resulted in permanent damage to the cauda 
equina nerves which today is manifested by weakness in the 
right lower extremity as well as atrophy of the calf muscles.  
His physical disabilities are further complicated by the fact 
that he has a significant sacral base unleveling with a short 
leg on the right side.  

Cybex testing in November 1989 by the veteran's private 
physical therapist revealed significant deficits in strength 
and endurance in the hamstrings and quadriceps.  

In April 1990 the veteran's private physician wrote that the 
veteran's major problem at that time remained the atrophy of 
the right leg associated with contracture of the Achilles 
tendon.  It was manifested by atrophy of the calf muscles.  
The veteran continued with disability from the degenerative 
changes and herniated disc in the lumbar spine which is 
manifested by symptoms not only in the pelvic area but also 
in the right leg.  "There was no question that the 
symptomatology in the right leg is not related to the right 
knee, specifically, to the damage which he had incurred in 
the lumbar spine."  

A VA examination in December 1990 noted that the veteran 
always had back pain to some degree especially into the 
coccyx, more on the left than the right.  The veteran had 
right lower extremity numbness into the right buttocks, 
posterior thigh, posterior calf to the right heel and foot.  
He had a burning sensation in the right heel.  On the right 
side he had intermittent pain in the right knee and ankle, 
depending on activity and weather.  The veteran did not use a 
brace or a TENS unit but he had taken Advil eight times a 
day.  Examination revealed that the veteran stood off to the 
right and had a right limp.  There was dorsal scoliosis to a 
mild degree.  The veteran hesitated when changing positions 
from supine to prone.  He performed those motions slowly.  
The veteran had difficulty when taking his shoes and socks 
off, partially because of his size, but also because of 
apparent back pain.  The veteran had no trouble on heel 
walking.  He could not toe walk on the right because of 
weakness in the right foot.  Range of motion of the 
thoracolumbar spine revealed full lateral bending and 
rotation.  Flexion was restricted to 45 degrees with 
extension to 10.  All motions were performed with the 
complaint of lumbar pain.  There was no true muscle spasm.  
There was genu valgum noted with mild (blank) involving the 
right lower extremity and right knee, compared to the left.  
The veteran stated that he had fractured his right tibia as a 
child when he was riding a bicycle.  The veteran had one half 
inch of shortening involving the right lower extremity on 
observation of the malleoli.  He used a lift in the right 
heel.  Neurological examination revealed a negative 
Trendelenburg.  Varying degrees of decreased sensation were 
noted in the lateral aspect of the right lower extremity 
compared to the left.  Generalized muscle strength testing 
was unremarkable when performed manually, however, there was 
atrophy involving the right lower extremity.  The right thigh 
was one inch smaller compared to the left on measurement and 
there was one quarter to one half inch difference in the 
right calf compared to the left.  The patellar reflexes were 
2+ and symmetrical.  A right Achilles could not be elicited 
and the left was +2.  There was no clonus or Babinski.  The 
diagnosis was status post gunshot wound along with status 
post lumbar diskectomy with residual symptoms.  

A VA neurological evaluation was performed in 1991.  The 
veteran complained of constant pain in the lower back, 
buttocks and hips.  He had pain and soreness in the entire 
right leg.  His right ankle, knee and leg were weak.  He had 
atrophy of the right foot, calf and leg.  There was loss of 
feeling in the right buttock and back of the right leg and 
bottom of the right foot and toes.  He had decreased function 
of the right leg.  The veteran claimed that he limped on the 
right leg.  He could squat down.  He could walk on his toes 
and heels.  There was slight atrophy of the right calf 
muscles.  The veteran's straight leg elevation was about 80 
degrees, bilaterally.  In the lower extremities he claimed 
decreased sensation in the back of the right leg and foot.  
Reflexes were 2+ in the upper extremities.  Knee reflex on 
the right was 1+ as compared to 2+ on the left.  An ankle 
reflex could not be obtained.  Range of motion was normal and 
slightly lower in the right leg.  An examination of the 
musculoskeletal system revealed range of motion of the lumbar 
spine to be flexion to 70 degrees, extension to 25 degrees, 
lateral flexion to 20 degrees and rotation to 35 degrees.  
Measurement of the thighs was 21 and 1/4 inches on the right 
and 21 and 1/2 inches on the left.  The calves measured 16 and 
1/2 inches on the right and 17 and 1/2 inches on the left.  

VA examinations were performed in April 1992.  The veteran 
listed his present complaints as numbness in the right 
buttock, back of the right leg, and bottom of the right foot.  
The right ankle, knee and foot were weak.  He had pain in the 
right leg and back.  He had difficulty walking and was unable 
to run.  He had atrophy of the right calf, ankle and foot.  
He used some pain medication.  Neurological evaluation 
revealed weakness in the right leg at times.  He was able to 
squat down.  He could walk on his toes and heels.  There was 
slight atrophy of the right calf muscles and in the right 
foot muscles.  On sensory examination the veteran claimed 
decreased sensation in the back of the right leg, foot, and 
right buttock.  Neuroplexes in the right were1+ compared with 
2+ on the left.  Range of motion was normal and slightly 
slower in the right leg.  

A VA neurology examination was conducted in January 1993.  
Examination revealed weakness in the right leg.  Measurement 
of the left calf was about 40 centimeters.  The right calf 
was about 38 centimeters.  There was some contracture of the 
Achilles tendon on the right.  On sensory examination the 
veteran claimed decreased sensation in the back of the right 
buttock, leg and foot.  Reflexes were 1+ on the right as 
compared to 2+ on the left.  No ankle reflexes were found.  
Range of motion was slow in the right lower extremity.  The 
diagnoses were status post lumbar laminectomy for herniated 
nucleus pulposus L4-5 with a residual chronic lumbar pain 
syndrome, with history of right lower extremity numbness, and 
history of cauda equina syndrome.  

A VA examination of the spine was also conducted in January 
1993.  The veteran complained of atrophy of the right calf 
and right foot.  When he goes shopping at the mall with his 
wife after he walks from one end to the other his leg gets 
tired and hurts.  He does not run.  He also said that the 
right foot was smaller in the instep.  Objective examination 
revealed that his gait was normal.  The gastrocnemius was 
grossly smaller on the right.  On the foot there appeared to 
be a vein 3/4 of an inch above the sole running transversely 
which deceived the veteran and made him think that the foot 
was smaller there but it was not.  The diameter of both feet 
was ten inches.  The midcalf on the left was 17 inches and 16 
and 1/2 inches on the right.  The iliac crests were equal.  The 
spine was straight.  There was no spasm.  Forward flexion was 
to 90 degrees.  Backward extension was to 40 degrees.  Left 
lateral flexion was to 30 degrees.  Right lateral flexion was 
to 40 degrees.  Rotation to the right was to 90 degrees.  
There was no objective evidence of pain on range of motion.  

An electromyogram showed isolated denervation of the right 
gastrocnemius which was nondiagnostic , but S1 radiculopathy 
could not be ruled out.  The sural sensory and peroneal motor 
nerves were normal.  The lumbar spine revealed marked 
degenerative joint disease and a first degree reverse 
spondylolisthesis of the L5-4 and a previous laminectomy of 
L4 and L5.  The diagnosis was first degree spondylolisthesis 
of L4-5, status post lumbar laminectomy.  

A VA EMG in August 1995 was abnormal.  There was 
electrodiagnostic evidence of moderately severe, old right S1 
radiculopathy with evidence of reinnervation.  The degree of 
posterior tibial nerve loss was estimated at 70 to 80 percent 
based on evoked response.  

A VA examination of the spine was conducted in August 1995.  
The veteran complained of right leg weakness and pain in the 
posterior thigh and calf.  He lacked feeling in his anterior 
thigh and right leg into his little toe.  He complained of 
chronic low back pain.  He rated the severity of his pain as 
about three on a scale of one to ten.  Examination revealed 
no Trendelenburg.  The right leg length was 94 centimeters.  
The left leg length was 96 centimeters.  Circumference of the 
right calf was 41 centimeters.  Circumference of the left 
calf was 43 centimeters.  Circumference of the right thigh 
was to 48 centimeters.  Circumference of the left thigh was 
to 46 centimeters.  Range of motion of the hips, knees and 
feet was normal.  There was decreased sensation in the S1 and 
L5 distribution of the right leg.  Range of motion of the 
lumbosacral spine was 0 to 60 degrees of forward flexion, 0 
to 20 degrees of extension, 0 to 30 degrees lateral flexion 
to the right and 0 to 35 degrees rotation to the left and 
right.  The veteran claimed that forward flexion and 
extension caused his baseline level of pain to worsen.  Both 
lateral flexion maneuvers caused him to have an increase in 
his usual level of tightness of his back and neither rotation 
produced any change in his baseline level of discomfort.  
Radiographs of the lumbosacral spine disclosed a grade I 
retrolisthesis of L4 on L5 with marked loss of the 
intervertebral disc space at this level.  There were changes 
consistent with a previous laminectomy at the L4-5 level and 
possibly at the S1 level as well, with degenerative changes 
at the facet joints of these levels.  The examiner noted that 
the veteran had cauda equina syndrome residuals at L5 and S1 
on the right, and a partial neurogenic bladder.  In addition, 
he has probable post-laminectomy instability with 
degenerative and grade I retrolisthesis of L4 on L5.  The 
impairment is partial.  He also has right leg atrophy and 
weakness, as well as chronic low back pain aggravated by 
activity with right L5 and S1 involvement.  The diagnoses 
were post-laminectomy instability (degeneration) with 
retrolisthesis of L4 on L5, cauda equina syndrome residuals ( 
bladder and right leg) and short right leg of unknown 
etiology.  

A VA EMG examination in August 1996 was noted to be abnormal.  
There was electrodiagnostic evidence of a moderately severe 
right lower extremity S1 radiculopathy with ongoing 
denervation.  There was no evidence of right lower extremity 
plexopathy or of peripheral neuropathy.  The significance of 
the decreased left tibial motor amplitude could not be 
determined on the basis of the study.  

In November 1996 a VA examination of the bones was conducted.  
The veteran complained that his right lower extremity had 
gotten weaker.  The front of the right thigh was sore most of 
the time.  The knee was numb, tired, and fatigued and sore 
most of the time.  Examination of the lumbar spine included 
range of motion studies.  The lumbar spine had flexion to 90 
degrees, with tightness in the hamstrings and in his low 
back.  He was able to flex to over 100 degrees indirectly 
with the weight over his body.  He could right laterally bend 
to 42 degrees and left laterally bend to 45 degrees.  He was 
able to rotate 27 degrees to the right and 27 degrees to the 
left.  He could extend to 20 degrees.  Straight leg raising 
tests on the right and left were negative to 90 degrees.  Leg 
length measurements from the anterior iliac spine to the 
medial malleolus were 99 centimeters on the right, compared 
to 99 and 1/2 centimeter on the left.  The examiner noted in 
parentheses that this was not a leg length discrepancy.  
Measurement of the right anterior thigh was to 47 centimeters 
compared to 48 centimeter on the left.  Measurement of the 
right leg was 43 centimeters, compared to 45 centimeters on 
the left.  Examination of the right quadriceps and hamstrings 
showed slight muscle atrophy, as measured above.  There was 
power and function, however.  The legs, ankles and feet were 
normal.  The Achilles reflex was 1+ on the right.  The rest 
of the reflexes were 2+.  The extensor hallucis longus was 
strong bilaterally.  The neurovascular status showed right 
lower extremity S1 sensory loss on the lateral side of his 
foot to palpation.  

In May 1998 a VA examination of the bones was conducted.  
Physical examination revealed that the veteran's posture was 
good.  He walked with a right sided limp.  The pelvis seemed 
tilted lower on the right side.  The lumbosacral spine showed 
a slight tilt on the right side, but muscle tone was good 
without any spasm.  Range of motion studies revealed that 
extension was to 25 degrees with complaints of pain.  Flexion 
was to 70 degrees with complaints of pain.  Right and left 
lateral flexion was to 20 degrees.  Right and left lateral 
rotation was to 20 degrees.  Both lower limbs were found to 
be normally aligned.  There was a mild valgus deformity at 
the right knee and it measured about 15 degrees on the right 
side.  By clinical examination, it appeared that there was 
real shortening of the right lower limb by about .5 of an 
inch on the right side, measuring from anterosuperior iliac 
spine to the tip of the medial malleolus.  However, the 
relative shortening appeared to be one inch as measured from 
umbilicus to the medial malleolus on either leg.  The pelvis 
was somewhat oblique in supine position.  There was atrophy 
of the right calf which measured about 15.5 inches 
circumference as compared to 16.5 inches on the left side.  
Thigh measurements were equal on both sides, approximately 23 
inches.  Sensation was normal and the power was satisfactory.  
Reflexes were equal.  Plantar reflex was flexor.  X-rays of 
both lower limbs for leg length discrepancy were taken and 
these X-rays revealed that the skeletal leg length was equal 
on both sides as measured from the tip of the head of the 
femur to ankle joint line.  However, pelvis X-ray showed 
oblique tilting being lower on the right.  

The examiner offered the following opinion:

So far as his lower limbs are concerned 
there is some atrophy of the right calf, 
but there is no atrophy of the thigh 
muscles.  The clinical measurement of the 
leg length on the right side is 35.5 
inches measuring from, what appears to be 
the anterosuperior iliac spine to the tip 
of the medial malleolus.  However, the 
similar measurement for the left side 
from what appears to be the 
anterosuperior iliac spine to the tip of 
the medial malleolus is 36 inches.  

The X-ray of the pelvis taken in position 
that is lying on the table appears to be 
symmetrical with no tilting.  However, 
whenever the long X-ray films were taken, 
having the patient standing on a 
platform, it appears there is 
considerable tilting of the pelvis being 
lower on the right side. But real 
measurement of the legs are equal on both 
sides as determined from the skeletal X-
ray.  

From that point of view, there is no real 
leg length discrepancy, and the apparent 
or relative leg length discrepancy as 
measured from the umbilicus to the medial 
malleolus is only relative.  

There is also evidence of lower back disc 
surgery with degenerative disc disease, 
but this has not contributed to his leg 
length discrepancy complaints.  

The right leg fracture at the age of 15 
has healed satisfactorily without any 
apparent decrease in the leg length.  
This is determined from the measurements 
of X-rays of both lower extremities which 
appear equal.  

The rationale for this veteran's walking 
with a limp is difficult to explain, but 
it is more likely that this is subjective 
and not on the basis of real difference 
in the leg length.  

The examiner indicated that she had reviewed the copy of the 
remand and the medical records of the veteran prior to the 
examination and evaluation.  

Definitions

In considering the veteran's claims it has been necessary to 
determine the precise definition of intervertebral disc 
syndrome and the symptoms associated with it.  The Board's 
survey of the case law and General Counsel opinions related 
to intervertebral disc syndrome has yielded the following 
definitions:  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Ferraro v. 
Derwinski, 1 Vet. App. 326, 329 (1991) noted the following 
definitions of neuropathy and sciatica.  Neuropathy is 
defined as "a general term denoting functional disturbances 
and/or pathological changes in the peripheral nervous 
system."  "Sciatic" refers to the sciatic nerve; sciatica is 
used to refer to "a syndrome characterized by pain radiating 
from the back into the buttock and into the lower extremity 
along its posterior or lateral aspect, and most commonly 
caused by prolapse of the intervertebral disk; the term is 
also used to refer to pain anywhere along the course of the 
sciatic nerve."  See Dorland's Illustrated Medical 
Dictionary, 1131, 1494 (27th ed. 1988).  

In Bierman v. Brown, 6 Vet. App. 125 (1994) the Court 
included the definition of radiculitis and quoted a medical 
reference regarding the origins of intervertebral disc 
syndrome.  Radiculitis is an "inflammation of the root of a 
spinal nerve, especially of that portion of the root which 
lies between the spinal cord and the intervertebral canal."  
See Dorland's Illustrated Medical Dictionary at 1405 (27th 
ed. 1988).  According to The Merck Manual (16th ed. 1992), 
the etiology of intervertebral disc syndrome may be described 
as follows:

	Spinal vertebrae are separated by 
cartilaginous disks that consist of an 
outer annulus fibrosus and an inner 
nucleus pulposus.  Degenerative changes 
(with or without trauma) result in 
protrusion or rupture of the nucleus 
through the annulus fibrosus in the 
lumbosacral or cervical area; the nucleus 
moves posterolaterally or posteriorly 
into the extradural space.  When the 
herniated nucleus compresses or irritates 
the nerve root, sciatica results.  
Posterior protrusion can compress the 
cord or cauda equina, especially in a 
patient with a developmentally narrow 
spinal canal (spinal stenosis). 

	In the lumbar area, [more than] 80% 
of disk ruptures affect L5-S-1 nerve 
roots.  Severe L-5 radiculopathies cause 
foot drop with weakness of the anterior 
tibial, posterior tibial, and peroneal 
muscles and sensory loss over the shin 
and dorsal foot. . . .

The Merck Manual 1515 (16th ed. 1992).  

In VAOPGCPREC 36-97, the Department of Veterans Affairs 
General Counsel quoted the following regarding the clinical 
features of sciatic neuropathy:

The clinical features of sciatic 
neuropathy include lower leg and 
hamstring weakness, flail foot, loss of 
ability to flex and extend the foot at 
the ankle, loss of flexion and extension 
of the toes, and loss of inversion and 
eversion of the foot.  John Gilroy, M.D., 
Basic Neurology 370 (2d ed. 1990); Arthur 
K. Asbury, "Diseases of the Peripheral 
Nervous System", in 2 Harrison's 
Principles of Internal Medicine 2377 
(Kurt J. Isselbacher, M.D. et al. eds., 
13th ed. 1994).  As a result, a patient 
may have difficulty walking on his or her 
heels and the patient's feet may slap 
when walking.  Arthur K. Asbury, 
"Diseases of the Peripheral Nervous 
System" at 2376.  In addition, sciatica, 
which refers to pain radiating along the 
course of the sciatic nerve, most often 
down the buttock and posterior aspect of 
the leg to below the knee, may result in 
motor deficits.  See The Merck Manual 
1363, 1515-16 (16th ed. 1992).  


Service Connection

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).  

The threshold question in claims for service connection is 
whether or not the claims are well grounded.  The Court has 
held that establishing service connection generally requires 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Service Connection for Shortening of the Right Leg.  

The veteran's claim for shortening of the right leg is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  There is a notation of right leg shortening in 
service and post service diagnosis of shortening of the right 
leg.  He has presented a claim which is plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. §  5107(a) (West 1991).  

After reviewing the medical evidence in this case the Board 
has determined two factual questions must be addressed.  One 
did the veteran have shortening of the right leg which 
preexisted service entrance and two does the veteran now have 
actual shortening of the right lower extremity.  

In reviewing the evidence the Board has noted that shortening 
of the right leg was first noted in the service medical 
records.  It was attributed by history to a fracture when the 
veteran was a teenager.  The March 1970 service medical 
record does not include any explanation of how it was 
determined that the veteran's right leg was shorter.  The 
notations were made in connection with a request for leg 
lifts.  

According to 38 C.F.R. § 3.304 history of preservice 
existence of conditions at the time of examination does not 
constitute a notation of such conditions.  In this instance 
the July and December 1966 examinations of the veteran did 
not note any discrepancy in the leg length of the veteran.  
For that reason the veteran is entitled to the presumption of 
soundness at service entrance.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111; see also 
38 C.F.R. § 3.304(b).  This presumption attaches only where 
there has been an induction examination as in this case in 
which the later-complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 227 (1991).  

The regulations and case law are clear that the notations of 
history are only one factor to be considered in determining 
whether or not the presumption of soundness has been 
rebutted.  See Crowe v. Brown, 7 Vet. App. 238 (1995).  A 
review of the medical evidence reveals notations that the 
right leg was shorter based on measurements in May 1978 and 
notations that the legs were of equal lengths in the April 
1989 VA examination report.  In November 1989 the veteran's 
private physician noted significant sacral base unleveling 
with a short leg on the right side.  

The medical evidence raised such questions that the Board 
remanded the claim in September 1997 for a medical 
examination and an opinion.  In May 1998 the VA examiner 
wrote one, that the lower back disc surgery had not 
contributed to any leg length discrepancy; and two, that the 
right leg fracture had satisfactorily healed without any 
decrease in the leg lengths.  The Board has concluded that 
clear and unmistakable evidence has not been presented that 
rebuts the presumption of soundness on service entrance.  

The second question is whether or not there is actual 
shortening of the right leg.  In the regulations the Note 
following 38 C.F.R. § 4.71a, Diagnostic Code 5275 states that 
shortening of the bones of the lower extremity is determined 
by measuring both lower extremities from the anterior 
superior spine of the ilium to the internal malleolus of the 
tibia.  The VA examiner in May 1998 performed such 
measurements.  She explained in detail that although the 
measurements appeared to reveal a one half inch discrepancy 
that X-rays of both lower extremities appeared equal.  
Considerable tilting of the pelvis with the pelvis being 
lower on the right side was noted.  The VA examiner stated 
that there was no real leg length discrepancy.  

The Board has placed great weight on the findings and 
conclusions contained in the May 1998 VA examination.  The 
earlier findings of leg length discrepancy did not include as 
extensive an examination, including X-ray measurement of the 
lower extremities.  The VA examiner reviewed the claims 
folder and the remand prior to the examination.  The VA 
examiner's findings are consistent with the private 
physician's findings of "significant sacral base unleveling 
with a short leg on the right side."  They are also 
consistent with the earlier April 1989 VA examination which 
noted that the leg lengths were equal.  The VA examiner 
provided a reasonable basis for her opinion.  

The Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
shortening of the right leg.  

Service connection for a Right Leg Disability 

The threshold question in this case is whether or not the 
veteran's claim is well grounded.  The Board has determined 
that the claim for service connection for right leg 
disability as secondary to the veteran's service connected 
intervertebral disc syndrome is not well grounded. 

As an initial matter the Board noted that the veteran is 
currently service connected for the residuals of back trauma 
with a history of lumbar laminectomy and diskectomy with 
degeneration with retrolisthesis of L4 on L5 with L5-S1 
radiculopathy.  A claim for service connection on the grounds 
that the claimed disability is due to or the result of a 
service-connected disability, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a); see Locher v. Brown, 
9 Vet.App. 535, 538 (1996); Jones v. Brown, 7 Vet.App. 134 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 633 (1992).  

The first prerequisite is that there be a current diagnosis 
of a disability.  In his July 1997 VA Form 1-646 the veteran 
stated that his right leg condition consisted of atrophy of 
the right calf and right foot, numbness of the back of the 
right leg, buttock, bottom of the right foot, absent ankle 
jerk and weakness of the right knee and ankle.  

The veteran has identified symptoms and not a diagnosis of a 
current disorder.  A careful comparison of the symptoms 
listed above with the definitions of intervertebral disc 
syndrome and its associated symptoms on page 16-18 of this 
decision reveals that the veteran has only listed symptoms 
for which he is already receiving compensation benefits based 
on intervertebral disc syndrome.  

A thorough review of the claims folder has not revealed a 
diagnosis of a disorder other than the veteran's service 
connected residuals of trauma to the back.  The residuals of 
the back trauma have been diagnosed as radiculopathy, 
radiculitis, disc herniation, cauda equina syndrome, etc. all 
related to injury to the spine cord as noted in the 
definitions above.  On numerous occasions it has been noted 
that the veteran is status post laminectomy with residual 
symptoms.  Those examination reports included the symptoms 
which the veteran has identified as his right leg disability.  
No other disability was diagnosed.  

In the absence of a diagnosis of a disability of the right 
lower extremity, other than the veteran's service connected 
residuals of back trauma, the veteran's claim is not well 
grounded.  



ORDER

Service connection for shortening of the right leg is denied.  

Service connection for a right leg disability including as 
secondary to the veteran's service connected intervertebral 
disc syndrome is denied.  




		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals



 

